Citation Nr: 1629255	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-38 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for vertigo reaction/bilateral peripheral vestibular hypofunction due to IV gentamicin use.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right knee staph infection.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 RO decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran had requested to present sworn testimony in support of his appeal during a hearing at the Board in Washington DC.  However, he subsequently requested to appear via videoconference technology from the RO.  

Because proceedings before the Board are non-adversarial in nature, the VA is required by statute and case law to assist the veteran in developing facts pertinent to his claim, including affording him with a hearing if he so desires.  38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. § 20.700 (2016).  He has a right to a hearing on appeal before a Veterans Law Judge for the purpose of presenting argument and testimony relevant and material to the issues on appeal.  

To ensure that the VA has met its duty to assist the Veteran in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a Veterans Law Judge via videoconference.  The Veteran should be advised of the hearing schedule and scheduled for a hearing that, to the extent possible, accommodates any request he may have regarding time or date of appearance.  All communications with the Veteran and his representative regarding the scheduling of the hearing should be documented in the claims folder. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


